Exhibit 10.1
BLUELINX HOLDINGS INC.
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of this _____ day of
_____, 20_____, by and between BlueLinx Holdings Inc., a Delaware corporation
(the “Company”), and                     , a [director][officer][director and
officer] of the Company [and one or more of its subsidiaries] (“Indemnitee”).
RECITALS
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law;
WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;
WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;
WHEREAS, Article VI of the Company’s Amended and Restated Certificate of
Incorporation and Article V of the Company’s Amended and Restated Bylaws provide
for indemnification of the Company’s directors and officers to the fullest
extent permitted by applicable law, and provide that such provisions are not
exclusive and may be supplemented by agreements between the Company and its
officers and directors;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify its directors and certain of its officers to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Company free from undue concern that they will not be so
indemnified; and
WHEREAS, the Indemnitee is willing to [serve] [continue to serve] [and to take
on additional service for or] on behalf of the Company on the condition that he
or she be so indemnified.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
1. Continued Service. The Indemnitee agrees to serve or continue to serve, at
the will of the Company, the stockholders of the Company or under separate
contract, as applicable, as a director or officer of the Company for as long as
he or she is duly elected or appointed or until such time as he or she resigns
in writing or is removed from office.

 

 



--------------------------------------------------------------------------------



 



2. Definitions.
(a) “Expenses” shall include, but shall not be limited to, damages, judgments,
fines, settlements and charges, costs, expenses of investigation and expenses of
defense of legal actions, suits, proceedings or claims and appeals, and expenses
of appeal, attachment or similar bonds; provided, however, that the term
“Expenses” shall not include any judgments, fines or penalties actually levied
against the Indemnitee that the Company is prohibited by applicable law from
paying.
(b) “Finally Adjudication” means that acts or omissions of Indemnitee shall have
been finally adjudged by a court having proper jurisdiction, and after all
rights of appeal have been exhausted or lapsed.
(c) “Fines” shall include any excise taxes assessed on a person with respect to
an employee benefit plan.
(d) “Proceeding” shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry, hearing or investigation, whether brought in the
name of the Company or otherwise and whether of a civil, criminal or
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under or predicated on the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, their respective
state counterparts, or any rule or regulation promulgated under them, in which
the Indemnitee may be or may not have been involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or her or of any inaction of his
or her part while acting as a director or officer, or by reason of the fact that
he or she is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, whether or not he or she
is serving in that capacity at the time any indemnified liability or
reimburseable expense is incurred.
(e) The term “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.
3. Indemnification.
(a) Third Party Proceedings. The Company agrees to indemnify and hold harmless
Indemnitee if Indemnitee is a party to, threatened to be made a party to, or
otherwise involved in any Proceeding (other than a Proceeding by or in the name
of the Company itself to procure a judgment in its favor), by reason of the fact
that Indemnitee is or was a director or officer of the Company or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against all Expenses actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, settlement or appeal of the
Proceeding, provided it is determined, pursuant to Section 4 hereof or by the
court before which the action was brought, that the Indemnitee acted in good
faith and in a manner that he or she reasonably believed to be in the best
interests or not opposed to the best interests of the Company and, in the case
of a criminal proceeding, the Indemnitee had no reasonable cause to believe his
or her action was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which he or she reasonably believed to be
in the best interests or not opposed to the best interests of the Company, and,
with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) Proceedings by or in the Right of the Company. The Company shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense,
settlement, or appeal of an Proceeding by or in the name of the Company to
procure a judgment in favor of the Company by reason of the fact that the
Indemnitee was or is a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, but
only if he or she acted in good faith and in a manner he or she reasonably
believed to be in the best interests or not opposed to the best interests of the
Company and its stockholders; except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Delaware Court of Chancery or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which the Delaware Court of
Chancery or such other court shall deem proper.
4. Expenses; Indemnification Procedure.
(a) Advance of Expenses. Expenses (including reasonable attorneys’ fees)
incurred by Indemnitee in defending any Proceeding described in Section 3(a) or
(b) hereof shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of a written undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that he or she is not entitled to be indemnified by the Company as authorized
under this Agreement.
(b) Statement of Undertaking. The Company’s obligations to advance Expenses
pursuant to Section 4(a) hereof is subject only to the following condition: if
the Proceeding arose in connection with Indemnitee’s service as a director
and/or officer of the company or member of a committee of the Board of Directors
of the Company (and not in any other capacity in which Indemnitee rendered
service, including but not limited to service to any corporation, partnership,
joint venture, trust or other enterprise for which Indemnitee was serving as a
director, officer, employee or agent at the request of the Company), then
Indemnitee or his or her representative must have executed and delivered to the
Company at the address shown in Section 11 of this Agreement (or such address as
the Company shall designate in writing to Indemnitee) an undertaking in the form
of Exhibit A hereto (the “Statement of Undertaking”) to repay all advancements
of Expenses if and to the extent that there is a Final Adjudication that
Indemnitee is not entitled to be indemnified for such advancement of Expenses
pursuant to Section 3 hereof. The Statement of Undertaking need not be secured
and shall be accepted by the Company without reference to Indemnitee’s financial
ability to make repayment. No interest shall be charged on any obligation to
reimburse the Company for any advancement of Expenses.

 

- 3 -



--------------------------------------------------------------------------------



 



(c) Notice/Cooperation By Indemnitee. Indemnitee shall, as a condition precedent
to his or her right to be indemnified under this Agreement, give the Company
notice in writing as soon as reasonably practicable of any claim made or
threatened to be made against Indemnitee for which indemnification is or will be
sought under this Agreement. Notice to the Company shall be directed to the
Company at the address shown in Section 12 of this Agreement (or such address as
the Company shall designate in writing to Indemnitee). In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.
(d) Procedure. If a claim for indemnification under Section 3 hereof is not paid
in full by the Company within ninety (90) days after a written claim has been
received by the Company, or a claim under Section 4(a) hereof for an advancement
of expenses is not paid in full by the Company within thirty (30) days after
both a written claim and a Statement of Undertaking has been received by the
Company, Indemnitee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim (an “Enforcement Action”). If successful
in whole or in part in any such suit, or in a suit brought by the Company to
recover an advancement of expenses pursuant to Section 4(a), Indemnitee shall
also be entitled to be paid the expense of prosecuting or defending such suit,
including any reasonable attorneys’ fees. In any suit by the Company to recover
an advancement of expenses pursuant to Section 4(a), the Company shall be
entitled to recover such expenses, upon a Final Adjudication that Indemnitee has
not met the standards of conduct which makes it permissible under applicable law
for the Company to indemnify Indemnitee for the amounts claimed. Neither the
failure of the Company (including its board of directors, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of such suit that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the standards of conduct which makes it permissible
under applicable law for the Company to indemnify Indemnitee for the amounts
claimed, nor an actual determination by the Company (including its board of
directors, independent legal counsel, or stockholders) that Indemnitee has not
met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by Indemnitee, be a defense to such suit. In any suit
brought by Indemnitee to enforce a right to indemnification or to an advancement
of expenses pursuant to Section 4(a) hereunder, or by the Company to recover an
advancement of expenses pursuant to Section 4(a), the burden of proving that
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Agreement or otherwise shall be on the Company.
(e) Notice to Insurers. If, at the time of the receipt of a notice of an actual
or threatened claim pursuant to Section 4(c) hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in its policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with and to the extent of the terms of such policies.

 

- 4 -



--------------------------------------------------------------------------------



 



(f) Selection of Counsel. In the event the Company shall be obligated under
Sections 3 or 4(a) hereof to pay the expenses of any proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld or delayed, upon the delivery to Indemnitee of
written notice of the Company’s election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that: (i) Indemnitee shall have the
right to employ his or her counsel in any such proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee at the
Company’s expense has been previously authorized by the Company, or (B) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the reasonable fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.
5. Additional Indemnification Rights: Nonexclusivity.
(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted from
time to time by the Delaware General Corporation Law as the same presently
exists or may hereafter be amended (but, if permitted by applicable law, in the
case of any amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than permitted prior to such
amendment) or any other applicable law as presently or hereafter in effect. In
the event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors,
an officer or other corporate agent, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.
(b) Nonexclusivity. The indemnification and advancement of expenses provided by
or granted pursuant to this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled under the Company’s Amended and
Restated Certificate of Incorporation (as the same may be further amended from
time to time), the Company’s Amended and Restated By-Laws (as the same may be
amended from time to time), any other agreement or contract, any vote of
stockholders or disinterested directors or otherwise, both as to action in his
or her official capacity and as to action in another capacity while holding such
office.
6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any civil or
criminal action or proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.
7. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to submit for determination by the appropriate regulatory
agency the question of whether the Company’s obligation to indemnify Indemnitee
is barred as a matter of public policy. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------



 



8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
(a) Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions from which an officer or a director may not be relieved of
liability under the Delaware General Corporation Law; or
(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a proceeding (or part thereof) initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to a
proceeding (or part thereof) brought to enforce a right to indemnification under
this Agreement and except with respect to a proceeding (or part thereof)
authorized or consented to by the board of directors of the Company; or
(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
(d) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) to the extent paid, or
acknowledged to be payable, directly to or on behalf of Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability
insurance; or
(e) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities that is deemed, pursuant to a Final Adjudication, to be in violation
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or any
similar successor statute.
9. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original.
10. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
the Company and its successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), and shall inure to
the benefit of Indemnitee and Indemnitee’s estate, heirs, legal representative
and assigns. The Company shall require and cause any successor (whether direct
or indirect, and whether by purchase, merger, consolidation or otherwise) to all
or substantially all of its business or assets expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that it would
be required to perform if no such succession had taken place.

 

- 6 -



--------------------------------------------------------------------------------



 



11. Attorney’s Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
costs and expenses, including reasonable attorneys’ fees, incurred by Indemnitee
in defense of such action (including with respect to Indemnitee’s counterclaims
and cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.
12. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be deemed received three business days
after the date postmarked if sent by domestic certified or registered mail,
properly addressed, or if sent otherwise, when such notice shall actually be
received, and shall be delivered by Federal Express or a similar courier,
personal delivery, certified or registered air mail, or by facsimile
transmission. Addresses for notice to either party are as follows (or at such
other addresses for a party as shall be specified by like notice):
if to the Company:
BlueLinx Holdings Inc.
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Legal Department
Fax No.: 770-953-7008
if to Indemnitee:
 
 
 
Fax No.:                                         
13. Consent To Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

- 7 -



--------------------------------------------------------------------------------



 



14. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
15. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, any provision of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
16. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.
17. Continuation of Indemnification. The indemnification and advancement of
expenses provided by, or granted pursuant to, this Agreement shall, unless
otherwise provided when authorized or ratified, continue as to Indemnitee after
Indemnitee has ceased to be a director, officer, employee or agent and shall
inure to the benefit of the heirs, executors, administrators and personal
representatives of Indemnitee.
18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
20. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.
[Signatures appear on following page]

 

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            BLUELINX HOLDINGS INC.
      By:           Name:           Title:           INDEMNITEE                
Name:           Title:      

 

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT A
STATEMENT OF UNDERTAKING

                 
STATE OF
        )      
 
             
 
        )     ss.
COUNTY OF 
        )      
 
             

I,                                         , being first duly sworn, do depose
and say as follows:

  1.  
This Statement is submitted pursuant to the Indemnification Agreement (the
“Agreement”) dated                      between BlueLinx Holdings Inc., a
Delaware corporation (the “Company”) and me.
    2.  
I am requesting an advancement of Expenses, as defined in the Agreement.
    3.  
I hereby undertake to repay the advancement of Expenses if any to the extent it
is Finally Adjudicated (as defined in the Agreement) that I am not entitled
under the Agreement to be indemnified by the Company.
    4.  
The expenses for which such advancement is requested, and a brief description of
the underlying Proceeding (as defined in the Agreement), are as follows:
        [brief description of expenses and Proceeding(s)]

     
DATED:                     


   
 
   

SUBSCRIBED AND SWORN TO before me this _____day of                     , _____,

     
(seal or stamp)
   
 
   
 
  Notary Signature
 
   
 
   
 
  Print/type Name
Notary Public in and for the State of                     
 
  Residing at                                                             
 
  My appointment expires                     

 

- 1 -